        Case 2:21-cv-00396-CKD Document 4 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMANTHA H. BONIFACIO,                            No. 2:21-cv-00396 CKD (SS)
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff is proceeding through counsel. Plaintiff has filed an in forma pauperis affidavit

19   in which she states that her spouse’s monthly take-home pay is $4,000.

20          Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action

21   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for

22   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an

23   action “without prepayment of fees and costs or security therefor, by a person who makes

24   affidavit that he is unable to pay such costs or give security therefor.” 28 U.S.C. § 1915(a).

25          In her application, plaintiff lists no dependents. Her household’s annual take-home

26   income is roughly $48,000. According to the 2020 federal poverty guidelines issued by the U.S.

27   Department of Health and Human Services (HHS), a family of two with a yearly income of

28   $48,000 is at nearly 300% of the poverty rate. Plaintiff’s household income shows that plaintiff is
                                                       1
         Case 2:21-cv-00396-CKD Document 4 Filed 03/08/21 Page 2 of 2


 1   able to pay the filing fee and costs. Thus, plaintiff has made an inadequate showing of indigence.

 2   See Alexander v. Carson Adult High Sch., 9 F.3d 1448 (9th Cir. 1993); California Men’s Colony

 3   v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991); Stehouwer v. Hennessey, 841 F. Supp. 316, (N.D.

 4   Cal. 1994).

 5            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma

 6   pauperis (ECF No. 2) is denied. Plaintiff is granted fourteen days in which to submit the

 7   appropriate fees to the Clerk of the Court. Plaintiff is cautioned that failure to pay the filing and

 8   general administrative fees in the amount of $400 will result in a recommendation that the instant

 9   action be dismissed without prejudice.

10   Dated: March 8, 2021
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16   2 / bonifacio396.ifp.den

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
